DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pat Pub# 2019/0141165) in view of Mitsui et al. (US Pat# 10,893,432).
Regarding claims 1 and 12, Yamada teaches an electronic apparatus 3 (Fig. 2A, electronic apparatus) comprising a communication interface comprising circuitry 33/34/37/38 (Fig. 2B); and a processor 32 (Fig. 2B) connected with the communication interface and configured to control the electronic apparatus, wherein the processor is configured an access allowance time S504 (Fig. 7 and Section 0108, setting a connection time limit) to the access point being received from another electronic 
	Mitsui teaches an electronic apparatus (Fig. 4) comprising a communication interface comprising circuitry 210/220 (Fig. 4); and a processor 230 (Fig. 4) connected with the communication interface and configured to control the electronic apparatus, wherein the processor is configured to based on identification information of an access point and access information including being received from another electronic apparatus through the communication interface, control the electronic apparatus to connect communication to the access point based on the identification information of the access point (Claims 1-4, identification information to set up communication etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identification information as taught by Mitsui into Yamada’s device in order to improve efficiency to set up communication (Col.1 lines 31-40). 
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pat Pub# 2019/0141165) in view of Mitsui et al. (US Pat# 10,893,432) and further in view of Li et al. (US Pat# 10,492,236).
Regarding claims 5 and 16, Yamada in view of Mitsui teaches the limitations in claims 1 and 12.  Yamada and Mitsui fails to teach a QR code.	

Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a QR code as taught by Li into identification information as taught by Mitsui into Yamada’s device in order to improve convenience and efficiency of setting up communication. 
Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pat Pub# 2019/0141165) in view of Mitsui et al. (US Pat# 10,893,432) and further in view of Rohfleisch et al. (US 8,345,584).
Regarding claim 6, Yamada teaches an electronic apparatus 3 (Fig. 2B) comprising a communication interface comprising circuitry 33/34/37/38 (Fig. 2B); and a processor 32 (Fig. 2B) configured to control an access allowance time to the access point to another electronic apparatus S504 (Fig. 7 and Section 0108, setting a connection time limit), wherein the processor is configured to include a control instruction for releasing access to the access point based on the access allowance time in the access information passing S507 (Fig. 7 and Section 0108, after the time limit is reached then disconnect the connection), or control the communication interface to transmit a control instruction for releasing access to the access point to the another electronic apparatus based on the access allowance time passing (Fig. 7 and Section 
	Mitsui teaches an electronic apparatus (Fig. 4) comprising a communication interface comprising circuitry 210/220 (Fig. 4); and a processor 230 (Fig. 4) configured to control the electronic apparatus to acquire identification information of an access point from the access point, and control the communication interface to transmit the identification information of the access point and access information including, wherein the processor is configured to based on identifying that the access point (Claims 1-4, identification information to set up communication etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identification information as taught by Mitsui into Yamada’s device in order to improve efficiency to set up communication (Col.1 lines 31-40). 
	Yamada and Mitsui fails to teach a legacy standard.
	Rohfleisch teaches wherein the processor is configured to based on identifying that the access point operates in a legacy standard (Claims 1, 8, and 17, legacy standard).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a legacy standard as taught by Rohfleisch into identification information as taught by Mitsui into Yamada’s device in order to improve communication.
Regarding claim 7, Yamada further teaches wherein the processor is configured to based on the access allowance time passing after transmitting the access information 
Regarding claim 11, Yamada further teaches wherein the processor is configured to based on an instruction for blocking access of the another electronic apparatus to the access point being received, control the communication interface to transmit an instruction for controlling to release access between the another electronic apparatus and the access point to the access point or at least one apparatus connected with the electronic apparatus (Fig. 7 and Section 0108, after the time limit is reached then disconnect the connection and blocking access).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pat Pub# 2019/0141165) in view of Mitsui et al. (US Pat# 10,893,432) and further in view of Rohfleisch et al. (US 8,345,584) and further in view of Li et al. (US Pat# 10,492,236).
Regarding claim 8, Yamada in view of Mitsui and further in view of Rohfleisch teaches the limitations in claim 6.  Yamada, Mitsui, and Rohfleisch fails to teach a QR code.
Li teaches wherein the processor is configured to based on identification information of the another electronic apparatus being acquired in a form of a QR code or a form of a character string, perform connection of communication with the another electronic apparatus, and control the communication interface to transmit the access 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a QR code as taught by Li into a legacy standard as taught by Rohfleisch into identification information as taught by Mitsui into Yamada’s device in order to convenience and efficiency of setting up communication.
Regarding claim 9, Yamada further teaches wherein the processor is configured to based on the access allowance time passing after transmitting the access information to the another electronic apparatus, identify whether connection of communication with the another electronic apparatus is maintained, and based on the connection of communication with the another electronic apparatus being in a released state, control the communication interface to transmit an instruction for controlling at least one apparatus connected with the electronic apparatus to release access between the another electronic apparatus and the access point to the at least one apparatus (Fig. 7 and Section 0108, after the time limit is reached then controlling to release the connection and blocking access).
Regarding claim 10, Yamada further teaches wherein the processor is configured to based on the connection of communication with the another electronic apparatus being in a released state (Fig. 7 and Section 0108, after the time limit is reached then disconnect the connection and blocking access). 
.
Allowable Subject Matter
Claims 2-4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/26/2022